Citation Nr: 1646630	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  13-05 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right wrist disorder, to include carpal tunnel syndrome, claimed as secondary to service-connected disabilities.

2.  Entitlement to service connection for a left wrist disorder, to include carpal tunnel syndrome, claimed as secondary to service-connected disabilities.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1962 to August 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 (service connection for left and right wrist carpal tunnel syndrome) and January 2013 (TDIU) rating decisions by the RO in St. Louis, Missouri.  The issues on appeal were previously before the Board in May 2015.  At that time, the Board recharacterized the issues on appeal from service connection for left and right wrist carpal tunnel syndrome to service connection for left and right wrist disorders in order to encompass the claimed wrist numbness and to better comport with the medical evidence of record.  See Brokowski v. Shinseki, 23 Vet. App. 79, 84-85 (2009).

At the time of the May 2015 decision, the Board remanded the issues on appeal for additional development.  Specifically, on remand a VA wrist examination and opinion was to be obtained to assist in determining whether service connection was warranted for any currently diagnosed wrist disorders, to include as secondary to other service-connected disabilities.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  A VA wrist examination was conducted in June 2015.  Unfortunately, for the reasons discussed below, it does not appear that the June 2015 VA wrist examination and corresponding medical opinion adequately addressed the Board's remand directives as to the service connection issues on appeal.  As such, the Board must again remand the left and right wrist issues on appeal (and the intertwined TDIU issue) to ensure compliance with the May 2015 Board remand directives.  Id.

Per May 2015 Board remand, as the Veteran and representative have consistently limited the issues on appeal to the three issues listed on the cover page, there are no remaining issues on appeal to the Board other than service connection for left and right wrist disorders and entitlement to a TDIU.  See February 2013 VA Form 9; April 2014 VA Form 9; May 2014 representative brief; December 2014 representative brief; September 2016 representative brief.  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issues of service connection for left and right wrist disorders (to include carpal tunnel syndrome, claimed as secondary to service-connected disabilities) and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


REMAND

Service Connection for Bilateral Wrist Disorders

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Stegall, 11 Vet. App. at 271.

In its May 2015 remand directives, the Board noted that the Veteran asserted that current left and right wrist disorders were caused by excessive amounts of writing in service.  See December 2009 VA Form 21-4138.  Alternatively, the Veteran contended that the current wrist disorders were caused by the regular use of crutches, walkers, and canes for the service-connected bilateral knee disabilities.  See November 2010 VA Form 21-4138.  Further, the Board discussed that the Veteran had previously been diagnosed with carpal tunnel syndrome.

Per the remand directives, a VA examiner was to identify the Veteran's wrist disorders and opine as to whether any such disorders were caused or aggravated by the service-connected right and left knee disabilities and/or the service-connected diabetes mellitus (in the event the wrist numbness was caused by diabetic peripheral neuropathy).  If there was no such secondary link, then the VA examiner was to opine as to whether any currently diagnosed wrist disorder was related to excessive writing in service.

The Veteran received a VA wrist examination in June 2015.  At that time, the diagnosis was "wrist sprain, chronic" and degenerative joint disease (DJD) in both wrists.  The VA examiner did not diagnose carpal tunnel syndrome and did not address the evidence of record indicating that the Veteran may have carpal tunnel syndrome.  As such, remand is necessary to determine whether the Veteran has carpal tunnel syndrome and, if not, an explanation is needed concerning the conflicting evidence of record.

The June 2015 opinion concerning the diagnosed disorders is also inadequate.  As to the secondary service connection opinion, the VA examiner merely stated that "patient's knee conditions have not caused unusual pain in wrists."  There is no indication that the VA examiner considered whether repetitive use of crutches, walkers, and canes for the service-connected bilateral knee disabilities may have caused the wrist disorders.  Even if that sparse opinion did consider the use of such assistive devices, there is no indication that the VA examiner considered whether the assistive devices may have aggravated (worsened in severity beyond a normal progression) one or more wrist disorders.  Further, as to the direct service connection question of whether repetitive writing in service may have led to a wrist disorder, the VA examiner merely stated that "patient is not writing excessively now," which does not appear to answer the relevant direct service connection question. For these reasons, yet another remand is necessary for an addendum opinion to allow the VA examiner to address the aforementioned questions.

TDIU

As noted by the Board in its previous remand, the outcome of the claim for TDIU could be affected by the results of development ordered on remand; therefore, the issue of entitlement to a TDIU is inextricably intertwined with the issues of service connection for left and right wrist disorders, and adjudication of entitlement to a TDIU should be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Outstanding Treatment Records

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should inquire as to whether there are any outstanding private treatment records concerning left and/or right wrist treatment and, if so, attempt to obtain these outstanding private treatment records.  Further, the AOJ should obtain any outstanding VA treatment records for the period on and after March 2014.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request information as to any additional private treatment for a left and/or right wrist disorder that may have been received.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

2.  Associate with the record all VA treatment records pertaining to the treatment of the left and right wrists, not already of record, for the period from March 2014.

3.  Return the June 2015 VA wrist examination and opinion to the VA examiner who rendered the opinion for an addendum opinion.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinions.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should advance the following opinions:

A)  The VA examiner should address whether the Veteran has had carpal tunnel syndrome of either wrist at any time during the pendency of the instant matter.  If the VA examiner concludes that the Veteran has not had carpal tunnel syndrome of either wrist, the VA examiner should address the evidence of record, including a March 2011 private neurology examination diagnosing mild bilateral median neuropathy at the wrist, indicating that the Veteran may have had carpal tunnel syndrome.

B)  Is any currently diagnosed wrist disorder as likely as not (i.e., to at least a 50 percent degree of probability) caused by the service-connected left and/or right knee disabilities, to include any assistive devices used for the service-connected knee disabilities, or the service-connected type II diabetes mellitus?  In rendering the opinion the VA examiner should assess the impact of the assistive devices on the Veteran's wrists.

C)  If no causal or etiological relationship is found to be present, is it as likely as not (i.e., to at least a 50 percent degree of probability) that any currently diagnosed wrist disorder was permanently worsened in severity beyond its normal course by the service-connected left and/or right knee disabilities, to include any assistive devices used for the service-connected knee disabilities, or the service-connected type II diabetes mellitus?  Again, in rendering the opinion the VA examiner should assess the impact of the assistive devices on the Veteran's wrists. 

If it is the examiner's opinion that there is aggravation of a currently diagnosed right or left wrist disorder, he or she should identify the baseline level of severity of the disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

D)  If no nexus between a current wrist disorder and the service-connected left knee, right knee, or type II diabetes mellitus disabilities is found, is it as likely as not (i.e., to at least a 50 percent degree of probability) that any currently diagnosed wrist disorder is related to writing in service?

4.  Then readjudicate the issues of service connection for left and right wrist disorders (to include carpal tunnel syndrome, claimed as secondary to service-connected disabilities) and entitlement to a TDIU.  If any benefit sought remains denied, the Veteran and representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




